DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 4, 19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2016.

Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 9, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pedder (WO 2012107726 A1) in view of Konno et al. (US 2013/0337188 A1).
	Pedder teaches a touch sensor panel with transparent conductive layers on either side of a transparent dielectric layer (abstract).  As shown in Figure 5 (description pages 11-15), the panel comprises patterned first (3) and second (3') transparent conductive layers on either side of 
	The second transparent conductive layer of Pedder corresponds to the claimed first conductive layer and the first transparent conductive layer of Pedder corresponds to the claimed second conductive layer.  The dielectric layer can partially or significantly absorb the laser beam used to pattern the second layer based on the material used to form the layer (page 15, lines 1-6).  The laser can be a UV laser in the claimed wavelength range and the energy density of the laser can be adjusted to pattern the second transparent conductive layer, but not ablate the first transparent conductive layer.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the materials for the dielectric layer can be chosen to achieve a desired degree of absorption of the laser light given that this material can be anywhere from partially to significantly absorbing and would encompass absorption values as claimed.  Further, the incident power of the laser patterning the second transparent conductive layer is a matter of routine experimentation to be powerful enough to pattern the second transparent conductive layer (thus would need to be a least as high as the ablation threshold of this layer), but not so high as to pattern the first transparent conductive layer.

	Konno et al. is directed to a resin composition used for producing circuit boards (paragraph 0001).  Konno et al. teach the use of benzothiazole derivatives as ultraviolet absorbing additives for the resin (paragraph 0080).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the UV absorber of Konno et al. as the material to adjust the UV absorption of the layer of Pedder, since the courts have held the selection of a known material (e.g. a benzothiazole derivative) based on its suitability for its intended use (e.g. UV absorber additive for resins) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claim 2, the dielectric layer must be highly transparent in the visible region (Pedder, page 13, line 6).
	Regarding claim 8, since Konno et al. teach that the UV absorber may be "at least one" of the recited compounds, it would have been obvious to one of ordinary skill in the art to use two or more of the compounds including a benzothiazole derivative in combination with a benzophenone derivative, a benzotriazole derivative, and/or a triazine derivative (paragraph 0080).
	Regarding claim 9, the transparent conductive layers can be formed from metal nanowires (Pedder, page 11, lines 11-21).
	Regarding claims 29-31, the dielectric layer is a single layer with the transparent conductive layers on either side.

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pedder (WO 2012107726 A1) in view of Konno et al. (US 2013/0337188 A1) as applied to claim 1 above, and further in view of Nunez et al. (US 2006/0175579 A1).
	Pedder taken in view of Konno et al. teach or suggest all the limitations of claim 34, as outlined above, except for the specific benzophenone used as a UV absorber.  However, Konno et al. do teach the use of multiple UV absorbers including benzothiazole derivatives, benzophenone derivatives, and benzotriazole derivatives.
	Nunez et al. illustrate that 2-hydroxy benzophenones are known benzophenones used as UV absorbers and that 2-(2-hydroxyphenyl)-benzotriazoles are known benzotriazoles used as UV absorbers (paragraphs 0006-0008).
	It would have been obvious to one of ordinary skill in the art to use a 2-hydroxy benzophenone as the benzophenone and a 2-(2-hydroxyphenyl)-benzotriazole as the benzotriazole taught by Konno et al. since the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 26, 27, and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Pedder (WO 2012107726 A1) in view of Konno et al. (US 2013/0337188 A1) as applied to claim 1 above, and further in view of Yonezawa et al. (US 2008/0266493 A1).
	Pedder taken in view of Konno et al. teach or suggest all the limitations of claims 26, 27, and 33, as outlined above, except for the use of a salicylate or substituted acrylonitrile as a UV absorber or the specific triazine used as a UV absorber.  However, Konno et al. do teach the use of multiple UV absorbers including benzothiazole derivatives and triazine derivatives.

	Regarding claims 26 and 27, it would have been obvious to one of ordinary skill in the art to use a salicylate ester and/or cyanoacrylate compound as additional UV blocking agents since it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.
	Regarding claim 33, it would have been obvious to one of ordinary skill in the art to use a 2-hydroxyphenyl-s-triazine as the triazine derivative taught by Konno et al. since the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 1, 2, 9, 29-31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pedder (WO 2012107726 A1) in view of Gruber et al. (US 4,233,441 A).
	Pedder teaches a touch sensor panel with transparent conductive layers on either side of a transparent dielectric layer (abstract).  As shown in Figure 5 (description pages 11-15), the panel comprises patterned first (3) and second (3') transparent conductive layers on either side of dielectric layer 2.  The thickness of dielectric layer 2 can be in the tens of microns (page 13, lines 2-5).  This range overlaps the claimed thickness range of the beam blocking substrate.  The first 
	The second transparent conductive layer of Pedder corresponds to the claimed first conductive layer and the first transparent conductive layer of Pedder corresponds to the claimed second conductive layer.  The dielectric layer can partially or significantly absorb the laser beam used to pattern the second layer based on the material used to form the layer (page 15, lines 1-6).  The laser can be a UV laser in the claimed wavelength range and the energy density of the laser can be adjusted to pattern the second transparent conductive layer, but not ablate the first transparent conductive layer.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the materials for the dielectric layer can be chosen to achieve a desired degree of absorption of the laser light given that this material can be anywhere from partially to significantly absorbing and would encompass absorption values as claimed.  Further, the incident power of the laser patterning the second transparent conductive layer is a matter of routine experimentation to be powerful enough to pattern the second transparent conductive layer (thus would need to be a least as high as the ablation threshold of this layer), but not so high as to pattern the first transparent conductive layer.
	Pedder does not explicitly disclose that the material used to absorb the UV light is a benzothiazole-based agent.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the UV absorber of Gruber et al. as the material to adjust the UV absorption of the layer of Pedder, since the courts have held the selection of a known material (e.g. the benzothiazole based copolymer of Gruber et al.) based on its suitability for its intended use (e.g. UV absorber) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claim 2, the dielectric layer must be highly transparent in the visible region (Pedder, page 13, line 6).
	Regarding claim 9, the transparent conductive layers can be formed from metal nanowires (Pedder, page 11, lines 11-21).
	Regarding claims 29-31, the dielectric layer is a single layer with the transparent conductive layers on either side.

Claims 1, 2, 8-12, 16-18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto et al. (JP 2009-050868 A) in view of Pedder (WO 2012/107726 A1) and Konno et al. (US 2013/0337188 A1).
Mizumoto teaches two transparent conductive ITO layers having a thickness of 0.02 microns (20 nm) each patterned to form a separated line electrode in contact with opposite sides of an ultraviolet absorber (UV blocking) adhesive (substrate, paragraph 0037, Figure 3).  Since each ITO layer has a thickness in the nanometer range and is patterned into electrode lines it 
	It would have been obvious to one of ordinary skill in the art at the time of the invention that in order to function as a touch panel screen, the overall layered material must be transparent and capable of transmitting visible light which would include wavelengths in the claimed range.
	The adhesive layer (paragraph 0027) can be a polyethylene terephthalate resin layer (film) with a benzotriazole and triazine-based ultraviolet absorber. The thickness of the adhesive layer can be from 10 to 150 microns (paragraph 0026). When processing one of the ITO films the other should not be ablated (paragraphs 0020 and 0035).
	Mizumoto does not teach the use of a benzotriazole-based UV-blocking agents.
	Konno et al. is directed to a resin composition used for producing circuit boards (paragraph 0001).  Konno et al. teach the use of at least one of a benzothiazole derivative, a benzotriazole derivative, or a triazine derivative as ultraviolet absorbing additives for the resin (paragraph 0080).
	Konno et al. show that benzothiazole derivatives, benzotriazole derivatives, and triazine derivatives are known in the art as functionally equivalent UV blocking agents.  Therefore, because these compounds were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a benzothiazole derivative, for the benzotriazole or triazine based UV absorbers of Mizumoto.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the UV absorber of Konno et al., as the material to adjust the UV absorption of the layer of Pedder, since the courts have held the selection of a known prima facie obviousness determination.  See MPEP 2144.07.
	Mizumoto do not explicitly teach adjusting the composition to absorb a specific amount of the power of the laser beam or to adjust the power of the laser to the claimed incident power range.
	Pedder (page 15, lines 1-6) teaches choosing a degree of absorption of laser power and adjusting the power of the laser in order to pattern a transparent conductive layer for a touch sensor panel without patterning a transparent conductive layer on the opposite side of a layer between the two transparent conductive layers.
	It would have been obvious to one of ordinary skill in the art to adjust the composition of the adhesive layer of Mizumoto to arrive at a specific degree of absorption (including that claimed) and adjust the input power of the laser in order to ensure that the patterning does not pattern the transparent conductive layer on the opposite side, since Pedder teaches these as effective ways of ensuring this.  The incident power of the laser patterning the second transparent conductive layer is a matter of routine experimentation to be powerful enough to pattern the second transparent conductive layer (thus would need to be a least as high as the ablation threshold of this layer), but not so high as to pattern the first transparent conductive layer.
	Regarding claim 8, since Konno et al. teach that the UV absorber may be "at least one" of the recited compounds, it would have been obvious to one of ordinary skill in the art to use two or more of the compounds including a benzothiazole derivative in combination with a benzophenone derivative, a benzotriazole derivative, and/or a triazine derivative (paragraph 0080).

	Regarding claims 12 and 16, the structure can have a configuration as in Figure 4, where the upper PET substrate can be considered to be the first substrate, the PEN substrate can be considered to be the second substrate and the adhesive layer between and contacting the PEN and PET substrates being the beam blocking adhesive (See paragraphs 0030-0033). The adhesive layer (paragraph 27) can be a polyethylene terephthalate resin layer (film) with a benzotriazole and triazine-based ultraviolet absorber. As stated above in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose additional UV absorbers as in Konno et al. and adjust the absorption percentage of the adhesive layer and the input power of the laser for the reasons set forth above.
	Regarding claims 17 and 20, given that the substrates can comprise UV blocking agents and that UV blocking coatings can be added (paragraphs 0030-0033) and that the function of the intermediate layers is to ensure that the UV light is blocked between the two conductive layers, it would have been obvious to one of ordinary skill in the art at the time of the invention to include UV blocking agents in the internal substrates and include additional UV blocking coating layers to ensure that the two conductive layers can be patterned individually without the UV laser penetrating through the intermediate layers.  As stated above in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	Regarding claim 18, the second substrate can be considered to be a combined layer of the PEN and the lower adhesive layer. Alternately, since the claim only requires contact, not direct contact, the PEN layer can be said to be in contact with the second conductive layer by way of the adhesive layer.
	Regarding claim 25, since Konno et al. teach that the UV absorber may be "at least one" of the recited compounds, it would have been obvious to one of ordinary skill in the art to use two or more of the compounds including a benzothiazole derivative in combination with a benzophenone derivative, a benzotriazole derivative, and/or a triazine derivative (paragraph 0080).

Response to Arguments
Applicant’s amendments to independent claims 1 and 12 are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the Office action mailed 12 July 2021.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787